Citation Nr: 0019640	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  95-36 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for a service-
connected disorder of the left upper extremity, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for a service-
connected disorder of the left lower extremity, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May to July 1976 and 
from June 1982 to February 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which continued a 30 percent 
evaluation for multiple sclerosis and which continued a 10 
percent evaluation for ataxia of the left lower extremity 
secondary to multiple sclerosis.  During the pendency of this 
appeal the RO recharacterized and rerated these service-
connected disorders as described more fully below.

In March 1995 the veteran submitted a statement claiming 
inability to work because of his service-connected disorders.  
The Board reads this statement as a claim of entitlement to a 
total disability rating based upon individual employability 
and notes that the claims file does not show how or whether 
the RO responded to this claim.  Therefore, the Board refers 
this matter back to the RO for appropriate action.

The veteran's March 1995 statement also states a claim of 
entitlement to increased ratings for service-connected 
disabilities.  Those disabilities include a disorder then 
characterized as left 7th nerve weakness secondary to 
multiple sclerosis which was rated as noncompensably 
disabling.  Neither the April 1995 rating decision nor 
another rating decision thereafter addressed this issue.  
Therefore, there is no rating decision on this issue from 
which the veteran could submit a Notice of Disagreement, 
thereby initiating an appeal.  No appeal having been 
initiated to a decision which the RO has not yet been made, 
the Board finds improper the RO's February 1998 Supplemental 
Statement of the Case (SSOC) purporting to continue the 
noncompensable rating and to advise the veteran only as to 
his rights to perfect an appeal on this issue.  The Board 
refers this matter back to the RO for appropriate action.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected disorder of the left 
upper extremity is manifested by moderate to marked left arm 
impairment due to an intention tremor and ataxia, impaired 
pain sensation and fine motor function in the left arm and 
hand, constituting no more than moderate incomplete 
paralysis.

3.  The veteran's service-connected disorder of the left 
lower extremity is manifested by impaired pain sensation, 
gait impairment and ataxia but not by marked muscular atrophy 
of the lower left extremity, constituting no more than 
moderately severe incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for a disorder of the left upper left extremity have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.124a, Diagnostic Code 8513 
(1999).

2.  The criteria for an evaluation in excess of 40 percent 
for a disorder of the left lower left extremity have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.124a, Diagnostic Codes 8520 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that his service-connected neurological 
disorders of the upper and lower left extremities are more 
disabling than contemplated by the current 30 and 40 percent 
disability ratings, respectively.

The Board finds initially that the veteran's claims are well 
grounded, see 38 U.S.C.A. § 5107(a) (West 1991), because a 
challenge to a disability rating assigned to a service-
connected disability is sufficient to establish a well-
grounded claim for an increased rating.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999); Caffrey v. Brown, 6 
Vet. App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board also is satisfied that the 
record includes all evidence necessary for the equitable 
disposition of this appeal and that the veteran requires no 
further assistance.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1999).  The 
Board reviews the extent to which a service-connected 
disability adversely affects the veteran's ability to 
function under the conditions of ordinary daily life.  The 
Board then assigns a rating which, as far as practicable, is 
based upon the extent to which the current disability impairs 
the veteran's earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.  If two evaluations are potentially 
applicable the higher evaluation will be assigned if the 
disability appears to approximate more closely the criteria 
required for that rating.  Otherwise, the Board assigns the 
lower rating.  38 C.F.R. § 4.7.  In a claim of disagreement 
with a disability rating assigned contemporaneously to a 
grant of entitlement to service connection, the facts of a 
particular case may require assignment of separate disability 
ratings for separate time periods.  Fenderson v. West, 12 
Vet. App. at 126.  Otherwise, as is the case here, the 
current level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The claims file includes substantial documentation of a 
neurological disorder in service.  Service medical records 
(SMRs) disclose that the veteran was treated for what were 
identified as left arm and leg neurological symptoms which 
manifested during basic training.  The veteran reported that 
he was unable to use his rifle or the parallel bars because 
of left arm shaking and weakness, and that his left leg 
frequently gave out causing him to trip and fall during 
running exercises.  Findings included severe incoordination 
of the left upper extremity analogous to severe paresis of 
all upper extremity radicular groups of the non-dominant 
(minor) side.  SMRs identify the veteran as right-handed.  
Diagnosis was homolateral ataxia with crural paresis 
manifested by weakness of the dorsi and plantar flexors of 
the left lower extremity accompanied by a severe action and 
intention tremor of the left upper and lower extremities.  
Also during service the veteran sought the opinion of a 
private physician who wrote an August 1984 letter stating 
that CT scans and other examination disclosed a neurological 
disease.  The private physician opined that the veteran's 
symptoms were attributable to a very low-grade astrocytoma in 
the right parietal lobe.

After separation from service the veteran underwent at least 
10 VA neurological examinations from July 1983 to July 1997, 
including at least two periods of VA hospitalization.  
Notwithstanding this medical attention, a precise diagnosis 
of the veteran's disorder remained elusive.  For example, the 
physician who examined the veteran in July 1983 recommended a 
further workup and provided no definitive diagnosis.  After 
initially deferring a diagnosis, the physician who examined 
the veteran in January 1985 diagnosed severe ataxia of the 
left arm and leg due to suspected right side astrocytoma or 
multiple sclerosis.  The veteran was later diagnosed directly 
with multiple sclerosis (February 1986), although that 
diagnosis came into question after an MRI (June 1987) and was 
rejected altogether following a Doppler test (March 1990).  
Diagnoses also have included posttraumatic encephalomalacia 
with gliosis (March 1995) and idiopathic encephalomalacia 
(July 1997), not consistent with multiple sclerosis.

At his December 1995 hearing the veteran testified that he 
had trouble walking, lacked coordination in his left arm and 
leg, including the ankle and hip, and had to wear a left leg 
brace to keep from tripping over his left foot.  The veteran 
also stated that his left arm tremors and lack of 
coordination made it difficult to eat without spilling his 
food and that he avoids muscle atrophy by exercising on 
weight machines at a local gym.

Evaluation of a disorder of the left upper extremity

An October 1983 rating decision granted service connection 
for ataxia of the veteran's left upper extremity and assigned 
a 20 percent evaluation pursuant to DC 8513.  This rating 
increased to 30 percent in March 1985 pursuant to the same 
DC.  A March 1986 decision recharacterized the disorder as 
multiple sclerosis with ataxia of the left upper extremity 
and continued the 30 percent rating pursuant to DCs 8018 and 
8513.  In April 1995 the RO recharacterized the disorder 
simply as multiple sclerosis, and continued the 30 percent 
rating pursuant to the same DCs.  The RO continued the 30 
percent rating in March 1996 pursuant only to DC 8513.  A 
February 1998 SSOC recharacterized the disorder as a disorder 
of the left upper extremity.

Under 38 C.F.R. § 4.124a, DC 8513, pertaining to all upper 
extremity radicular groups, complete paralysis warrants a 
maximum 90 percent rating for the major extremity and 80 
percent for the minor extremity.  Severe incomplete paralysis 
warrants a 70 percent rating for the major extremity and 60 
percent for the minor extremity.  Moderate incomplete 
paralysis warrants a 40 percent rating for the major 
extremity and 30 percent for the minor extremity.  Mild 
incomplete paralysis warrants a 20 percent rating for both 
the major and minor extremities.

During March 1995 VA hospitalization and physical therapy the 
veteran reported slightly worsened left hand weakness and 
tremors, especially in cold temperatures and that he 
exercised daily at a fitness center near his home.  Findings 
included decreased sensory function and marked left arm 
incoordination.

During a July 1997 VA examination the veteran reported 
increased left side disequilibrium and incoordination, 
including occasional left hand numbness lasting for several 
minutes every day before resolving spontaneously.  He also 
reported that he was able to perform his duties on the job as 
a parts polisher, although his left hand disability required 
him to rely more heavily upon his right hand.  Findings 
included full muscle strength, tone and bulk, symmetrical and 
normal reflexes, intact light touch and vibratory sense, 
moderate to marked left arm impairment due to an intention 
tremor and ataxia, mildly impaired left arm and hand pain 
sensation.  The examiner reported that the symptomatology of 
the veteran's left upper extremity had remained constant over 
time despite his subjective reports of worsening, and that 
fine motor impairment of his left upper extremity would 
probably not preclude continued employment at his current 
job.

There is no record evidence that the veteran's left upper 
extremity is completely paralyzed.  A note appended to the 
portion of the rating schedule pertaining to peripheral nerve 
disease states that the term "incomplete paralysis" 
designates a degree of lost or impaired function and a wholly 
sensory impairment should be rated as "mild" or at most 
"moderate."  38 C.F.R. § 4.124a.  While the evidence here 
demonstrates that the veteran's left upper extremity disorder 
is more than wholly sensory, it does not show a severe level 
of impaired function sufficient to support a rating in excess 
of the current 30 percent.  The veteran has been able to 
continue his daily exercise regimen and to function 
effectively on the job including use of his non-dominant 
(minor) left hand and arm.  Although examiners who have 
examined the veteran most recently have described the 
impairments of his left upper extremity as mild to marked, no 
physician has characterized the left upper extremity disorder 
as severe.  Because there is no evidence of a severe 
incomplete paralysis, evaluation higher than 30 percent is 
not warranted.

Evaluation of a disorder of the left lower extremity

An October 1983 rating decision granted service connection 
for ataxia of the veteran's left lower extremity and assigned 
a 10 percent evaluation pursuant to DC 8520.  A March 1986 
decision recharacterized the disorder as ataxia of the left 
lower extremity and continued the 10 percent rating pursuant 
to the same DC.  In April 1995 the RO increased the rating to 
20 percent pursuant to the same DC and in March 1996 the RO 
increased the rating to 40 percent pursuant to DCs 8018 and 
8520.  The February 1998 SSOC recharacterized the disorder as 
a disorder of the left lower extremity.

Under 38 C.F.R. § 4.124a, DC 8520, pertaining to sciatic 
nerve paralysis, an 80 percent evaluation is warranted for 
complete paralysis where the foot dangles and drops, there is 
no active movement possible of the muscles below the knee, 
and flexion of the knee is weakened or (very rarely) lost; a 
60 percent evaluation is warranted for severe incomplete 
paralysis, with marked muscular atrophy; a 40 percent 
evaluation is warranted for moderately severe incomplete 
paralysis; a 20 percent evaluation is warranted for moderate 
incomplete paralysis, and; a 10 percent evaluation is 
warranted for mild incomplete paralysis.

During March 1995 VA hospitalization and physical therapy the 
veteran reported slightly worsened left leg weakness and 
tremors, especially in cold temperatures, and that walking 
more than a half block caused weakness and fatigue.  Findings 
included decreased left leg sensory function and strength 
(3+/5), left leg ataxia which increased his risk of falling 
when fatigued, slightly ataxic gait and left knee 
instability.  The physical therapist also noted that the 
veteran demonstrated fully independent mobility, transfers 
and the ability to pursue his daily activities, that his 
posture was good, his balance nearly normal (15/16), that his 
daily workout regimen at a local fitness center was effective 
and that his long term goal was to maintain his current level 
of independence.

In July 1997 the veteran reported increased left leg 
symptomatology that was not confirmed by VA examination.  
Findings included intact left thigh motor function, normal 
and symmetric reflexes, intact light touch and vibratory 
sensations, mildly impaired pain sensation and gait, and 
moderate to marked ataxia.  The examiner did not note muscle 
atrophy or that the veteran wore a left leg brace..

The Board finds that similarity of symptomatologies 
pertaining to neurological disorders of the veteran's upper 
and lower extremities militates in favor of similar analyses 
rendering similar results.  As above, there is no showing of 
complete paralysis nor is the evidence of partial paralysis 
limited to the wholly sensory.  Moreover, because there is no 
showing of marked muscular atrophy of the lower left 
extremity, there is no evidentiary basis for finding severe 
incomplete paralysis necessary to support the next higher 60 
percent rating under DC 8520.  Therefore, a rating in excess 
of the current 40 percent is not warranted.  

Conclusion

In consideration of the foregoing, the Board finds that the 
evidence is not so evenly balanced as to require application 
of the benefit of the doubt in favor of the veteran.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  
Accordingly, the Board finds that the criteria have not been 
met for schedular evaluations greater than 30 percent for 
left upper extremity disorder or greater than 40 percent for 
a left lower extremity disorder.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.124a, DCs 8513, 8520.


In reaching its decision the Board has carefully considered 
the history of the disabilities that are the subjects of this 
appeal and possible application of other provisions of 38 
C.F.R., Parts 3 and 4, (pertaining to extra-schedular 
evaluation) notwithstanding whether the veteran or his 
representative requested such consideration.  See Schafrath 
v. Derwinski, 1 Vet. App. 589, 592-3 (1991).  However, the 
Board finds that the record does not show the veteran's 
disabilities to be so exceptional or unusual, with factors 
such as marked interference with employment or repeated 
hospitalization beyond that which is contemplated by the 
ratings assigned to his service-connected disorders, as to 
render application of the regular schedular standards 
impractical and warrant extra-schedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

